Honorable Bet   E-Sadler,   P%;e    #a




        of aaid County after thet doto eud,.within
        throo yoaro thawafter, to-wit, Intho ye-
        1931, t&oro had aaoumutted enothar group or
        outatandIllgsorlp warrants In tho total auloont
        of 966,M5.66. On the lSth day of -oh, 1931,
        the CaPPaiaaIonera~  Court  of IirdRiver Count7
        issued mother rorles of warrants called ~Oenorel
        Fund- mndlng karranta, 3arIoa lQSl,* payable out
        of tho Qarural E'undof said County tn thb amouut
        of $SS,S4S.86, luah rarmnts being dated Marei+15,
        lQS1, payable to boaror, In donaalrutlonaof +l,OOC
        oroh, oxcopt Warrant   Ho. 1 In tha amount oS W45.66,
        bearing lnkrert at the rote     of 6 per oont, payabla
        aed-annually, math ru-rants bao~         due iru?eh15,
        lQJQ, md annual17 thm’uftor      on Maroh,lSth6-h
        pear to and Imludlng the you 1947, at that tlmm
        6 oont8 of th~.Oaner8lF\ud T8% lorj ma r8t &sIde
        to pa ~'tb~lnkr*at and o r edie l dnltlng fwwl to
        Pwt is ptpcrlpal Or.raid warrant8     at m8turItJI.
C
              %uriag 8llthLa           tip,   mkd Sor man7 yeas-8prior



              "Aftu   the Iasuutou of tha Wermral ku% -
         &WAdi~   hX'FW&8,   &F?ieO   lQSl', th4 rOVO~U88 Of
         tho 6onere1 Puad IO11 far rhort at t&o uroullt     neo88-
         oar7 to pay thegeneral opardang expana+a or tha
         Count7; and, by the-year 1938, there had aocumulated
         a total aaeunt   e& eutatandlag sorip werrata, In addi-
         tion to the formgoIng funding warranta, Bf *ppox.i-
         JMto1y ~197,COo.w. !Rmni aerlp warranta ware Issued
         dUring thO ye&~&‘8 1939, 1933, 1894,.1986ORd 19wa
         Bi.ncathe 7eer 1936, by mmaa of using the Permauant
         Xmpr6rem8nth+d to pay general oporrtlngoxpenaoa of
         th# GOUllty, & 8StMll pop?tiOll Of th#OO 8arip WrrzlOlltO
         have bun peld. mat of those xttichwerepaid were
         warrants $Iven for intorcat on the other warrentoe
         In 1988, tlm CoJWIa6lotlarc    * Court of Had.fUver County
         Iasuod some warrants, ahIoh they called *Gonorali%nd -
         Funding Wnrranta, Serlea 1@$8,* la the totel emount
         of ~10,088.31,in denoainatlonaof ~l,WO.OO each,
Honorable Pat beadle, page f3


     swept IUrrant No. 1 in ths mount of $l,OsS.Jl,
     all of which were dated +-IL l,,193Q, payable
     89   yQIV.rS fPO8I        d&t&,   or   et    eX2y i.Zit8rOOt   ~pyb.Ig
     &te  and boarIng interest et the rata @f 8 pr
     oant per annum, payable annually. At the tip,
     o ftb iOOU& EUW Of 88id llT8nt8,  On0 OOI% Otf
     tha Qmaral jmuXlovy was set eaide,to pay the
     lnteromt and orerib 8 sinking fund to pw auob
     wnrrnntn.  This ration, together with the pay-
     ment o f lo u        o f th       a c r lp   rnrruata, reduosd tin
     sorip tamant              indobtrdnaaa to the sum of
     $U?,esO~.@6,~whlah lo still out~tandlnglnaddl-
     tlen te all~of the above doscribed SupdIng war-
     rants.
              l%e omtwued          vnlwtio n o fth et&x p r ep & i
     in   Ued    WIyer    Couutp,    +l9ua8, alnee the 7*u 1
     I8 &mum la          the     follorrlagtable:


                                                      $w,01v,470.00
                                                       ls*mm,m?O.oo
                                                        U#Bl1,4&@.00
                                                        u2,17$,47@.00
                                                        ll,OlM,64o.W
                                                        io,ma,oio.oo
                                                        10,J1qt8o.00
                                                        10,819*s10.00
                                                        10,ltM,410.00
                                                        10,sW7,300.00
                                                        10,087,200.00
                                                         9,994,QOO.OO
                           yeara,baar inotlndthatthe
              •Durlng~lltlx+an
      tot&l      86   oents 3'und  levy ~4x8 being aade,
                                 Oenor&
     USm8OOd ud aollcwkd$      and tho tot81 OparrtIng ox-
     p nxuu loah you wore far in axeeaa     of th  amount
     oollmated far the Goneralhand Srom all aoureea.
     I do not hnve the figures -ovail&bleshowing the
     oellaotfona prior to 19X5: but I do have the Pig-
     UPas showing the oollaotloca alma that date, which
     are shown In the following tablcl:
P




    roX'&hle
           Pot i?eadle,page #4




          %n    moordo 8how the gamril OpWPting expendI-
      tiara8ror currentoperating eqwafna alme tha per
      19Sl a8 followor




          *It   can rudlly bo soon fron tb forogoIn6
      raota that the genornl Operating lxpcuuo* of Red
      Klvor County r*qtira all of thm ilrrurrlFund of
      lnld Gormty~ aud, Chore 18 new in tb Oemr&lFWkd
      of 8Pld aounty the sup or $7,17V,l8,whloh ha8
      been set oaldm by th0 court to pq tha intOre8t
      mad prlnclp~l on eom of the rbmdlng warrants Ia-
      sued in lQQ8, 19Sl nnd lQS8f amd tharo Is no other
      money in 8eid (fonarnlYund to p&7 any opernting
      exponsss of thq County md, In 8dditIon to,sroaent
      oparotlona,the OensraIfk'uudnaeda to pay warrants
iionornble        Yet     &Mdh,           pae;e   #6




        %SWa for ourrent                     opersti.ng           axpenaea      iaourred
        tbiSp@W, 8nd uagaId, in the emOUUtef about
        feur thownnd dollrra.
            *wed upon the foregoing fmta, x rhould
        we   $u- your department to ndvise me whether Or
        ut  t&                      Courtauz
                    CQllglj.8aioaera~        lewEul1 uee
        tua rapuy rhleh is nom in the %netel l7uadm
        Set 882de ko B8y the intorest And princI* OS
        m&oh funding WUTU%tO, tOX' thO p'='&'OOOOf'Rw-8
        thr 8atljpl    sad Woesaarg operatingexambane of
         tk0     c~l;J       f@P     t&&S     YOPC.”

          2t.w 8UO8   6$ ted irr 7OW brief ti NRWrt ef JO=
0ontentIonthOt     the~C0PL1Bi8alonara*Cowth88   t& right 0nd
authopit~   tie we the Berkerril Fund In the pa7-nt 0r retax
ud     ZU@O8#8P7           Omr8t                              of    ,tka    oounty          t0    tke   e%-
rrlua%oPot urj,priez                                   thorafw,            represent             *mm    of




Mea In lops,, usI1 ma Ls58. & 8 mnttaw OS set,     thin
mJxd #@am8 to po88e88 the aherasterI8tIoa Of 8 8inLing
fund     UUt,      &S     S#b,      it8     WO    WOtid       be gOV8PMa               by    &?tiOti
039 of         Vernon~r          *naatnted Civil             Statwtea.


          HOW  qUO8tbEi ~OWAp~O808  the le&ity of!SU6h 8
fund, but thlr department ha8 aonalatentl~    held that tbo
Qenex%l Ru&d levy owanot be pledged to the pqme&      of debt8
amturing in Suture years, pnd hna ~rpeatedkydeo3.Inedto
approve tka iO8UaINO af bends requiring    ouch 8 pledge.
Therefore, we advise thut in view of our well latebli8hed
~01icy In this rogad WI) @annot reaogriso btm v&lid OxIstO-
#Xi@@Of 8 tund 08tWi8IblyON&ted Out of 8 &XWtiCUlOf the
fbneralht&    levy for fhe payment of obli&stIon8 iaaueQ
ngninat rueh Sund. 800 Attorney General*a oplnlona numbare
U-lVO& ~onieroneeOpInIon Ro. SO98, 04669,'C0nSerenee
Opinion wo, 6096,,
          WO do not pop088  t0 pass UpOn the pO8OibIlity of
 the eco~    of my rights to tiremant balder to the U8e
 of 8Ueh l brad, but uawam that If eny ouch rIghta do, fn
 l&v or Snot, exirt, 8uaa must be solely oontrt&tue1,mnd,
 ia OUP opialon, if enforoeable,must b8 a matter for tb
 parties thereto to eettle fInally in a court of oompetqxt
 jurladictlen.
.




    Honorable Pat Beadle, gage #6



                   Puratlantto the ferogolng di*uua*ion,we advise
    that    the payaent of the aotual and neceaaary   operatfng ax-
    penaaa of th6 bounty    from thin fund will be 1Lmlted ORQ
    by lucrh eontrnotualright6aa mny h&v*ooorued to the ob-
    ligatlan holder md by auuh aonatltutlonal       odl atatutery
    raatrietiona    @a are mm lapoaed.

             Ye must add, however, that in our opialon a aarloua
    q-ubatt~~bxiata aa to the 8vailabllltg of thla fund at all
    for use lg th efor
                     r paysent nP the obligationaabove deaarlbed
    er hr kneral%md           sxpenaes in vleu of the reSUoted ml*-
    u&oS~blQgrmanent           3bprovemeatFund in the year8 1997,
                           mah a use I6 alearu prohibited  by lau.
    YraLEsatly, t&ore ia a oonalderable aup due tb Pmaanbnt
    IApWvOAont Yuud by th@ oemr*l      rqilul,end auah baluwo  a6
    purportedly    bxlata in the ~eneralFux?daaj le slly and
         perly  bJoq    te tha PuUnent  b&WOVWAt’    8 ml, whlob,
    pr"tFAb ~'
             UbAld       pF~O6iUdO   the US4   Of   the   f'IAld8
                                                                &A Upr A6An.l'
    other    t&m    i*   lmh   3srtQl purposes as are delogatod te
    thbObrmmont          Uprovbm~t   ihand. Seotisn 9, Article 8 .ef
    tha ~ebMt%tuttoA~ Carroll v8r-R%llimla,Icm3S.S. 504,
             ehir &A&A &a net to bb oasutrued u pa*aimg
    AJw: ihe vAl&,     of the 8BoVe rwnti0ta.dwarraaatm~,XL&P
    the valid uibtonao   OS the fsm4 oreated for the prryant
    Of 8aAe.

            h trwt    that the Sorbgobg In mm  mume r anav4ra
    your fweiltlos,but in vim oS the poouliu fret lltuatiag
    underlying 86~0, re Gael         that’   it osuld not be anirered
    otherwlae.
                                             Vary tixul~5’0uT6,
    APPHOVED Jmi 22,        1940        ATTORNEY Em=           OF TSAS
    /8/    Qorald 0. asma
    ATTOIUIIEP Q-           OF TEXAS    4‘   /a/    Clam~@Q k. -wO
                                                    Clarence X. Crews
                                                             Aaala tant
    Cl%-arlg